DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,211,959. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reason below:
Current Application: 17/530,158
Patent No. 11,211,959
1. A method comprising: comparing an audio deviation of a frequency modulated (FM) channel to a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increasing the bandwidth of a channel select filter for the FM channel.
1. A process comprising: determining that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increasing the bandwidth of a channel select filter for the FM channel.
2. The method in claim 1 further comprising demodulating an output from the channel select filter to deliver audio.
2. The process claimed in claim 1 further comprising demodulating an output from the channel select filter to deliver audio.
3. The method in claim 1 further comprising in response to a determination that the audio deviation of the FM channel is less than the predetermined amount, decreasing the bandwidth of the channel select filter for the FM channel
1. A process comprising: determining that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increasing the bandwidth of a channel select filter for the FM channel. Even though US Patent No. 11,211,959 do not explicitly disclose in response to a determination that the audio deviation of the FM channel is less than the predetermined amount, decreasing the bandwidth of the channel select filter for the FM channel, it can be derived from claim 1 of US Patent No. 11,211,959 that in response to a determination that the audio deviation of the FM channel is less than the predetermined amount, decreasing the bandwidth of the channel select filter for the FM channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to decrease or increase the bandwidth of the channel select filter based on whether the audio deviation is less than or greater the predetermined amount respectively.
4. The method in claim 1 further comprising demodulating an output from the channel select filter for the FM channel.
2. The process claimed in claim 1 further comprising demodulating an output from the channel select filter to deliver audio.
5. An apparatus comprising: an antenna; a controller coupled to the antenna, the controller configured to: determine that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increase the bandwidth of a channel select filter for the FM channel.
3. An FM receiver comprising: an antenna; a controller coupled to the antenna, the controller configured to: determine that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increase the bandwidth of a channel select filter for the FM channel.
6. The apparatus in claim 5 further comprising circuitry for demodulating an output from the channel select filter.
4. The apparatus claimed in claim 3 further comprising circuitry for demodulating an output from the channel select filter.
7. The apparatus in claim 5 wherein the controller is further configured to decrease the bandwidth of the channel select filter for the FM channel in response to a determination that the audio deviation of the FM channel is less than the predetermined amount.
3. An FM receiver comprising: an antenna; a controller coupled to the antenna, the controller configured to: determine that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increase the bandwidth of a channel select filter for the FM channel. Even though US Patent No. 11,211,959 do not explicitly disclose in response to a determination that the audio deviation of the FM channel is less than the predetermined amount, decreasing the bandwidth of the channel select filter for the FM channel, it can be derived from  claim 3 of US Patent No. 11,211,959 that the controller is further configured to decrease the bandwidth of the channel select filter for the FM channel in response to a determination that the audio deviation of the FM channel is less than the predetermined amount. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to decrease or increase the bandwidth of the channel select filter based on whether the audio deviation is less than or greater the predetermined amount respectively.
8. The apparatus in claim 5 wherein the controller is further configured to demodulate an output from the channel select filter for the FM channel.
4. The apparatus claimed in claim 3 further comprising circuitry for demodulating an output from the channel select filter.


Claims 1-8 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,644,738. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reason below:
Current Application: 17/530,158
Patent No. 10,644,738
1. A method comprising: comparing an audio deviation of a frequency modulated (FM) channel to a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increasing the bandwidth of a channel select filter for the FM channel.
1. A process comprising: determining that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination than the audio deviation of the FM channel is less than a predetermined amount, decreasing the bandwidth of a channel select filter for the FM channel.
2. The process claimed in claim 1 further comprising in response to a determination that the audio deviation of the FM channel is greater than the predetermined amount, increasing the bandwidth of the channel select filter for the FM channel.
2. The method in claim 1 further comprising demodulating an output from the channel select filter to deliver audio.
3. The process claimed in claim 1 further comprising demodulating an output from the channel select filter to deliver audio.
3. The method in claim 1 further comprising in response to a determination that the audio deviation of the FM channel is less than the predetermined amount, decreasing the bandwidth of the channel select filter for the FM channel.
1. A process comprising: determining that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination than the audio deviation of the FM channel is less than a predetermined amount, decreasing the bandwidth of a channel select filter for the FM channel.
4. The method in claim 1 further comprising demodulating an output from the channel select filter for the FM channel.
3. The process claimed in claim 1 further comprising demodulating an output from the channel select filter to deliver audio.
5. An apparatus comprising: an antenna; a controller coupled to the antenna, the controller configured to: determine that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increase the bandwidth of a channel select filter for the FM channel.
6. An FM receiver comprising: an antenna; a controller coupled to the antenna, the controller configured to: determine that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination than the audio deviation of the FM channel is less than a predetermined amount, decrease the bandwidth of a channel select filter for the FM channel.
7. The apparatus claimed in claim 6, wherein the controller is further configured to in response to a determination than the audio deviation of the FM channel is greater than a predetermined amount, increase the bandwidth of a channel select filter for the FM channel.
6. The apparatus in claim 5 further comprising circuitry for demodulating an output from the channel select filter.
8. The apparatus claimed in claim 6 further comprising circuitry for demodulating an output from the channel select filter.
7. The apparatus in claim 5 wherein the controller is further configured to decrease the bandwidth of the channel select filter for the FM channel in response to a determination that the audio deviation of the FM channel is less than the predetermined amount.
6. An FM receiver comprising: an antenna; a controller coupled to the antenna, the controller configured to: determine that an audio deviation of a frequency modulated (FM) channel is less than a predetermined amount; in response to a determination than the audio deviation of the FM channel is less than a predetermined amount, decrease the bandwidth of a channel select filter for the FM channel.

8. The apparatus in claim 5 wherein the controller is further configured to demodulate an output from the channel select filter for the FM channel.
8. The apparatus claimed in claim 6 further comprising circuitry for demodulating an output from the channel select filter.


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. US 8,805,312 in view of Ma (US 4,792,993).
 	Regarding claims 1, 3, 5, and 7, Balakrishnan (US 8,805,312) disclose a method comprising: comparing an audio deviation of a frequency modulated (FM) channel to a predetermined amount; in response to a determination that the audio deviation of the FM channel is greater than a predetermined amount, increasing the bandwidth of a channel select filter for the FM channel (a dynamically controllable filter module having a filter bandwidth; and a measurement module operable to at least approximately measure the signal bandwidth, said dynamically controllable filter module responsive to said measurement module to dynamically adjust the filter bandwidth to more nearly match the signal bandwidth as it changes over time; and wherein the measurement module is also operable to electronically estimate an audio deviation based on the demodulated audio signal and to control the adjustment of the filter bandwidth at least in part based on the audio deviation, thereby based on the audio deviation being estimated to be greater than a predetermined amount, control of the bandwidth of the filter module is dynamically adjusted to increase based on the audio deviation; claim 7).  Balakrishnan (US 8,805,312) do not explicitly disclose a frequency modulated (FM) channel and an antenna.  In the same field of endeavor, Ma disclose an FM channel and an antenna (11; col 3, lines 32-36; col 4, lines 15-43; col 6, lines 7-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to apply the known technique of the wireless receiver of US 8,805,312 to improve similar devices, e.g. a well-known FM receiver with an FM channel of Ma in the same way and to have an antenna to receive wireless signals which is inherent in the wireless receiver of Balakrishnan (US 8,805,312).
Regarding claims 2, 4, 6, and 8, Balakrishnan (US 8,805,312) disclose the apparatus claimed in claim 1 further comprising circuitry for demodulating an output from the channel select filter (the wireless receiver further comprising a demodulator fed from said filter module and operable to supply a demodulated audio signal; claims 7, 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648